--------------------------------------------------------------------------------

Exhibit 10.2


[image00001.jpg]


Loan No. 00031748T02-D


AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE
 
THIS AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE (this “Promissory
Note”) to the Credit Agreement dated July 3, 2017 (such agreement, as may be
amended, hereinafter referred to as the “Credit Agreement”), is entered into as
of May 29, 2020 between FARM CREDIT SERVICES OF AMERICA, FLCA, a
federally-chartered instrumentality of the United States (“Lender”) and
LINCOLNWAY ENERGY, LLC, Nevada, Iowa, a limited liability company (together with
its permitted successors and assigns, the “Borrower”). Capitalized terms not
otherwise defined in this Promissory Note will have the meanings set forth in
the Credit Agreement.
 
RECITALS
 
(A)        This Promissory Note amends, restates, replaces and supersedes, but
does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Amended and Restated Revolving Term Promissory Note
numbered 00031748T02-C, dated as of December 28, 2018, between Lender and the
Borrower (the “Existing Promissory Note”).
 
SECTION 1.                    REVOLVING TERM COMMITMENT. On the terms and
conditions set forth in the Credit Agreement and this Promissory Note, Lender
agrees to make loans to the Borrower during the period set forth below in an
aggregate principal amount not to exceed the Maximum Commitment Amount (as set
forth below) at any one time outstanding (the “Commitment”). The “Maximum
Commitment Amount” will be $25,000,000.00 initially and will reduce during the
term of the Commitment in accordance with the table below. Within the limits of
the Commitment, the Borrower may borrow, repay and re-borrow.
 
Maximum Commitment
Amount
From
Up to and Including
$20,000,000.00
October 20, 2021
October 19, 2022
$15,000,000.00
October 20, 2022
October 19, 2023
$10,000,000.00
October 20, 2023
October 1, 2024



SECTION 2.                    PURPOSE. The purpose of the Commitment is to
finance construction projects and provide working capital to the Borrower.
 
SECTION 3.                    TERM. The term of the Commitment will be from the
date hereof, up to and including October 1, 2024, or such later date as Agent
may, in its sole discretion, authorize in writing (the “Term Expiration Date”).
 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-D


SECTION 4.                    LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans
will be made available as provided in Article 2 of the Credit Agreement.
 
SECTION 5.                    INTEREST. The Borrower agrees to pay interest on
the unpaid balance of the loan(s) in accordance with the following interest rate
option(s):
 
(A)        One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on Eurocurrency Liabilities (as
hereinafter defined) for banks subject to FRB 1 Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 3.750% above the higher of: (1) zero percent (0.00%); or (2) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
will be reset automatically, without the necessity of notice being provided to
Agent, the Borrower, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to all balances
subject to this option. Information about the then-current rate will be made
available upon telephonic request. For purposes hereof: (a) “U.S. Banking Day”
means a day on which Agent is open for business and banks are open for business
in New York, New York; (b) “Eurocurrency Liabilities” will have the meaning as
set forth in “FRB Regulation D”; and (c) “FRB Regulation D” means Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.
 
(B)        Quoted Rate. At a fixed rate per annum to be quoted by Agent in its
sole discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period will be
365 days; (2) amounts may be fixed in an amount not less than $500,000.00 or
multiples thereof; and (3) the maximum number of fixes in place at any one time
will be ten.
 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-D


(C)        LIBOR. At a fixed rate per annum equal to LIBOR (as hereinafter
defined), plus 3.750%. Under this option: (1) rates may be fixed for htterest
Periods (as hereinafter defined) of 1, 2, 3, 6, or 12 months, as selected by the
Borrower; (2) amounts may be fixed in an amount not less than $500,000.00 or
multiples thereof; (3) the maximum number of fixes in place at any one time will
be ten; (4) rates may only be fixed on a Banking Day (as hereinafter defined) on
three Banking Days’ prior written notice, and (5) no Interest Period will end
later than the maturity date of the Commitment as may be extended from time to
time. For purposes hereof: (a) “LIBOR” means the higher of: (i) zero percent
(0.00%); or (ii) the rate (rounded upward to the nearest 1/100th and adjusted
for reserves required on Eurocurrency Liabilities (as hereinafter defined) for
banks subject to FRB Regulation D (as hereinafter defined) or required by any
other federal law or regulation) reported at 11:00 a.m. London time two Banking
Days before the commencement of the Interest Period for the offering of U.S.
dollar deposits in the London interbank market for the Interest Period
designated by the Borrower, by Bloomberg Information Services (or any successor
or substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market); (b) “Banking Day” means a day on which Agent is
open for business, dealings in U.S. dollar deposits are being carried out in the
London interbank market, and banks are open for business in New York City and
London, England; (c) “Interest Period” means a period commencing on the date
this option is to take effect and ending on the numerically corresponding day in
the next calendar month or the month that is 1, 2, 3, 6, or 12 months
thereafter, as the case may be; provided, however, that: (i) in the event such
ending day is not a Banking Day, such period will be extended to the next
Banking Day unless such next Banking Day falls in the next calendar month, in
which case it will end on the preceding Banking Day; and (ii) if there is no
numerically corresponding day in the month, then such period will end on the
last Banking Day in the relevant month; (d) “Eurocurrency Liabilities” will have
meaning as set forth in FRB Regulation D; and (e) “FRB Regulation D” means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.
 
The Borrower will select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. If the Borrower fails to elect an interest rate option,
interest will accrue at the variable interest rate option. Upon the expiration
of any fixed rate period, interest will automatically accrue at the variable
rate option unless the amount fixed is repaid or fixed for an additional period
in accordance with the terms hereof. Notwithstanding the foregoing, rates may
not be fixed for periods expiring after the maturity date of the loans and rates
may not be fixed in such a manner as to cause the Borrower to have to break any
fixed rate balance in order to pay any installment of principal. All elections
provided for herein will be made electronically (if applicable), telephonically
or in writing and must be received by Agent not later than 12:00 p.m. Denver,
Colorado time in order to be considered to have been received on that day;
provided, however, that in the case of LIBOR rate loans, all such elections must
be confirmed in writing upon Agent’s request. Interest will be calculated on the
actual number of days each loan is outstanding on the basis of a year consisting
of 360 days and will be payable monthly in arrears by the 20th day of the
following month or on such other day as Agent will require in a written notice
to the Borrower (“Interest Payment Date”) ; provided, however, in the event the
Borrower elects to fix all or a portion of the indebtedness outstanding under
the LIBOR interest rate option above, at Agent’s option upon written notice to
the Borrower, interest will be payable at the maturity of the Interest Period
and if the LIBOR interest rate fix is for a period longer than three months,
interest on that portion of the indebtedness outstanding will be payable
quarterly in arrears on each three-month anniversary of the commencement date of
such Interest Period, and at maturity.
 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-D


SECTION 6.                  INTEREST REPRICING. The Borrower acknowledges that
interest rates available pursuant to Sections 5(A) and 5(C) of the Existing
Promissory Note (the “Available Rates”), may not represent the true cost of
funds incurred by Lender in connection with making this Commitment (as
“Commitment” is defined in the Existing Promissory note) available to Borrower.
In recognition of the foregoing the Agent shall, on the third and sixth
anniveraries of December 28, 2018 (“Reset Date”), increase or decrease the
Available Rates applicable to this Commitment by the basis points difference
between the Current Cost of Funds and the Closing Date Cost of Funds, which
increase or decrease shall remain in effect until the Reset Date or Term
Expiration Date. As used herein:
 
(A)          “Closing Date Cost of Funds” means as of December 28, 2018, the
difference between (a) the all-in one-month LIBOR Floating Note Rate cost of
funds paid by Lender as indicated by the Farm Credit Funding Corporation and (b)
the one-month LIBOR Rate, as of the date hereof.
 
(B)          “Current Cost of Funds” means, as of any Reset Date, the
difference, if any, between the all-in one-month LIBOR Floating Note Rate cost
of funds paid by Lender as indicated by the Farm Credit Funding Corporation and
the one-month LIBOR Rate as of such date.
 
(C)          “LIBOR Floating Note Rate” means, as of any date, the estimated
funding cost, including standard underwriting fees, for new 3-year floating farm
credit debt securities issued into the primary market based on market
observations on such date indicated at approximately 9:30 a.m. Eastern time;
provided that such indications represent the Farm Credit Funding Corporation’s
best estimate of the cost of new debt issues based on a combination of daily
surveys of selected farm credit selling group members (participating bond
dealers) and ongoing monitoring of the fixed income markets for actual, recent,
primary market issuance by other government-sponsored enterprises of similar
bonds and notes and pricing within related derivative markets, particularly the
interest rate swap market. Historical information on such funding costs is
available, for the prior week, on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb live/fundingCostlndex.html) under the
“Output” tab of the most recent spreadsheet.
 
SECTION 7.                 PROMISSORY NOTE. The Borrower promises to repay on
the date of each reduction in the Commitment set forth in the schedule in
Section 1 above, the outstanding principal, if any, that is in excess of the
reducing Commitment amount set forth in the aforementioned schedule, followed by
a final installment in an amount equal to the remaining unpaid principal balance
of the loans on the Term Expiration Date.
 
In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.
 
SECTION 8.                    SECURITY. The Borrower’s obligations hereunder
and, to the extent related hereto, under the Credit Agreement, will be secured
as provided in Section 2.4 of the Credit Agreement.
 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-D


SECTION 9.                    FEES.
 
(A)        Deferral Fee. In consideration of the Commitment, the Borrower agrees
to pay to Agent on the execution hereof, a fee in the amount of $12,500.00.
 
(B)        Commitment Fee. In consideration of the Commitment, the Borrower
agrees to pay to Agent a commitment fee on the average daily unused available
portion of the Commitment at the rate of 0.500% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each month.
Such fee will be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment.
 
SECTION 10.                  LETTERS OF CREDIT. INTENTIONALLY OMITTED.
 
SECTION 11.                  LIBOR TERMINATION.
 
(A)       If at any time the generally recognized administrator of interest
rates offered for U.S. dollars on the London interbank market (a “LIBOR Rate”)
ceases to provide quotations for LIBOR Rates, or if such administrator or any
person having authority over such administrator or with respect to LIBOR Rates
generally announces that LIBOR Rates will cease to be provided within a period
not exceeding 90 days, or if Agent otherwise determines that LIBOR Rates have
been, or are likely within a period not exceeding 90 days to be, discontinued,
or that LIBOR Rates do not, or are likely within a period not exceeding 90 days
not to, adequately and fairly reflect the cost to the Agent of making or
maintaining loans hereunder, then the Agent may, after consultation with but
without the consent of the Borrower, amend this promissory note and any other
Loan Document to (1) replace any interest rate in this promissory note based
upon the LIBOR Rate with a replacement benchmark rate deemed appropriate by the
Agent in good faith and in its sole discretion, (2) adjust the margins
applicable to the determination of interest rates under this promissory note
(whether up or down) as deemed appropriate by Agent in good faith and in its
sole discretion to compensate for differences between the LIBOR Rate and such
replacement benchmark rate, and (3) after consultation with but without the
consent of the Borrower, effect such other technical, administrative and
operational changes to the Loan Documents as Agent in good faith and in its sole
discretion deems appropriate to reflect the adoption and implementation of such
replacement rate. Agent shall give the Borrower not less than five days’ notice
of any such amendment prior to the effective date thereof.
 
(B)         Notwithstanding the foregoing paragraph (A), if prior to the
commencement of any interest period proposed to be subject to a LIBOR Rate,
Agent determines (which determination shall be conclusive and binding absent
manifest error) that:
 
(1)         either dollar deposits are not being offered to banks in the London
interbank market or that adequate and reasonable means do not exist for
ascertaining a LIBOR Rate for such interest period; or
 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-D


(2)         a LIBOR Rate for such interest period will not adequately and fairly
reflect the cost to Agent of making or maintaining the loans for such interest
period;
 
then Agent shall give notice thereof to the Borrower as promptly as practicable
thereafter and, until Agent notifies the Borrower that the circumstances giving
rise to such notice no longer exist, (a) any request to convert any loan to, or
continue any LIBOR Rate loan at, a LIBOR Rate shall be ineffective, and (b) the
Agent shall, after consultation but without the consent of the Borrower, select
an alternate rate of interest to apply to any and all balances upon the
expiration of the interest period applicable thereto, which rate of interest
shall be commercially reasonable and generally consistent with the
then-prevailing market convention, if any, for replacement of a LIBOR Rate in
bilateral loan transactions.
 
SIGNATURE PAGE FOLLOWS
 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-D


SIGNATURE PAGE TO PROMISSORY NOTE
 
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 

 
LINCOLNWAY ENERGY, LLC
       
By:
/s/ Seth Harder
       
Name:
Seth Harder
       
Title:
CEO / President




--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-D


SIGNATURE PAGE TO PROMISSORY NOTE
 
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 

 
FARM CREDIT SERVICES OF AMERICA, PCA
       
By:
/s/ Mick Porter
       
Name:
Mick Porter
       
Title:
Vice President Large Producer Underwriting





--------------------------------------------------------------------------------